NUMBER 13-14-00061-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                       Appellant,

                                          v.

DAVID ALVAREZ,                                                             Appellee.


                   On appeal from the 28th District Court
                        of Nueces County, Texas.


                                      ORDER

               Before Justices Rodriguez, Garza, and Perkes
                             Order Per Curiam
      Appellant, the State of Texas, by and through the District Attorney in and for

Nueces County, Texas, has filed a motion for stay of proceedings in the above cause.

On January 27, 2014, the Honorable Nanette Hasette, Judge of the 28th District Court of

Nueces County, Texas, granted a motion to suppress evidence. The State has filed a

notice of appeal and has requested a stay in the trial court’s proceedings pending
disposition of its appeal. See TEX. CODE CRIM. PROC. ANN. § 44.01(a)(5), (e) (West 2006

& Supp. 2013).

       The Court, having examined and fully considered the motion for stay of

proceedings, is of the opinion that said motion should be granted. The motion for stay

is hereby GRANTED, and the trial court's proceedings are hereby ordered STAYED

pending disposition of the State’s appeal.

                                                     PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of February, 2014.




                                             2